DETAILED ACTION
Notice to Applicant
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/13/2021 has been entered.
In the amendment dated 8/31/2021, the following has occurred: Claims 1 and 11 have been amended; claims 2 and 12 have been canceled.
Claims 1, 3-11, and 13-20 are pending and are examined herein. This is a Non-Final Rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Response to Arguments
The arguments submitted 8/13/2021 have been considered but are not persuasive. Applicant has amended the claims to require “wherein the puncture elongation and the puncture force are Mizuno, previously cited for teaching substantially the same separator product as a result of substantially the same method and raw materials, does not teach “the claimed method of determining the puncture elongation and the puncture force,” and that the “claimed method of determining […] acts as a screening criterion to make a good porous substrate used as a lithium-ion battery separator” (Remarks numbered page 9). Moreover, Applicant argues, this “screening criterion […] is a critical element to achieve the instant goal” of producing the claimed separator (Remarks 10). That is, Applicant appears to argue that the testing itself is a critical element in finding what separators disclosed in the instant specification actually have the claimed “ratio of a puncture elongation to a puncture force.” The instant disclosure teaches that the claimed separator can, among other things, comprise:
polyethylene, polypropylene, polyethylene terephthalate, polybutylene terephthalate, poly(phenylene benzenediacarboxamide), [with 15 other broad classes of polymer]
a molecular weight of 0.2 to 2.5 million
a thickness of 1 micron to 40 microns
a porosity of 15% to about 60%
including inorganic particles in a surface layer comprising alumina, silica, magnesia, titania, [with over 15 other broad classes of inorganic particles]
and a broad range of over two dozen kinds of binders in the surface coating
The instant disclosure provides 24 inventive examples, but all of the examples appear to comprise polyethylene within a narrow MW range, with mostly alumina or magnesia inorganic particles and polyacrylate ester binder in the surface coating. The Office points out that the independent claim is directed towards a very general “porous substrate” of “polymer” with “inorganic particles and a binder.” 
	The previous rejections over Mizuno were premised on examples and ranges in Mizuno which appear to substantially overlap the raw materials and production steps disclosed in the instant invention Mizuno teaches PE separators formed by extrusion with paraffin in a ratio of 1:3, substantially the same as the instant invention (para 0169), followed by stretching at elevated temperatures (para 0170), with an inorganic coating, etc. Applicant has not pointed to any identifiable difference other than the testing step, that might account for both 1) why the instant invention supposedly has the claimed ratio of elongation to puncture strength but the product(s) of Mizuno do not and 2) how the instant disclosure might enable the invention as required by § 112(a) so a person of ordinary skill in the art could reliably produce the claimed invention but Mizuno supposedly does not. The Office notes that Applicant has pointed to some examples of Mizuno that it deems closer to the instantly disclosed comparative examples, having PE:paraffin ratios of 3:7 during the extrusion step, and that do not have the claimed ratio of elongation to puncture strength in the separator. But the rejection has been premised on the concrete examples disclosed in Mizuno which do appear to substantially overlap in method with the features of the instant method that the instant disclosure identifies as critical. Again, Applicant has not identified any critical features other than the testing step that distinguish the instant invention from Mizuno.
	This raises issues of enablement. While the Office does not deny that Applicant has provided a number of working examples, those working examples are not commensurate in scope with the claims, which are directed towards a very broad class of separators, as discussed above. Insofar as the critical step for producing the claimed ratio in contradistinction to the prior art involves simple brute testing of an unlimited number of particular examples across the entire range of separators disclosed in the instant invention, composed of dozens of types of polymers, inorganic particles, thicknesses, binders, porosities, etc., then the instant disclosure cannot be said to be enabling, since it cannot be said to allow a person of ordinary skill in the art to reliably produce the claimed invention within the broad scope of the claims, and for the reason that brute testing is asserted to be a critical step in finding particular inventive examples. Mizuno, the examples in Mizuno which are otherwise identical to the instant examples must still be tested in order to determine which of the products have the claimed ratio, because that ratio cannot be reliably produced through conventional selection of variables like type of polymer, thickness of separator, porosity, composition of coating layer, etc. The claims are therefore rejected under § 112 for lack of enablement commensurate in scope with the claims. See MPEP § 2164.08.
	The Office points out, however, that Applicant has not pointed out where in the instant specification it discloses that this testing step is actually critical in this way. A review of the specification seems to indicate that conventional selection from among known variables, like type of polymer, molecular weight, thickness, porosity, etc. actually do reliably produce the claimed ratio of elongation to puncture strength (see e.g. the animating rationale behind the variation(s) of such elements in the working examples). But if the brute testing is not per se critical to reliably producing the claimed separator, Applicant still has not pointed out a critical difference in the separators taught and rendered obvious by Mizuno and the instantly claimed separator. The new limitation concerning the ratio testing then, when interpreted in view of the instant disclosure as a whole in light of the prior art of record, does not appear to add any additional positive structure. Under this interpretation, in which the instant specification was presumed enabling, and brute testing not essential to the inventive process, the testing itself would merely confirm the properties imparted to the separator by its composition and method of production. The claims are therefore rejected under § 103 absent a convincing argument that the separators in Mizuno differ in explicable ways, related to their composition and production, from the claimed invention. 
Claim Rejections - 35 USC § 112
Claims 1 and 2-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” These factors include, but are not limited to:
(A)    The breadth of the claims;
(B)     The nature of the invention;
(C)     The state of the prior art;
(D)     The level of one of ordinary skill;
(E)     The level of predictability in the art;
(F)     The amount of direction provided by the inventor;
(G)     The existence of working examples; and
(H)     The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  See MPEP 2164.01(a).
In the instant case, insofar as Applicant argues that brute testing per se is a critical step to enabling the claimed ratio of elongation to puncture strength, the instant specification lacks enablement that is commensurate in scope with the claims. Regarding factor (A), the breadth is extremely broad, pertaining to any polymer separator with any inorganic coating. Applicant has also seemingly asserted on the record that substantially similar methods and compositions in the prior art cannot be expected to reliably produce the claimed ratio of elongation to puncture strength. This weighs heavily in favor of a lack of predictable skill in the prior art regarding the relevant limitations (i.e. factors B-E). Applicant also suggests there is essentially no way to reliably produce the claimed invention except through brute testing (factor F), and although numerous working examples are provided, they actually only comprise a Wands factors are therefore found to weigh heavily against enablement that is commensurate in scope with the claims. See MPEP §2164.08.

Claim Rejections - 35 USC § 103
Claims 1 and 3-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno (US 2015/0372276 to Mizuno et al.) in view of Yoshimaru (US 2018/0254454 to Yoshimaru).
	Regarding Claims 1, 3 and 8, Mizuno teaches:
a separator comprising a porous substrate (e.g. paras 0050-0060)
and a porous layer disposed on a surface of the porous substrate and comprising inorganic particles and a binder (paras 0095-0105)
wherein the porous substrate is formed from a mixture of polymer and a solvent that can include paraffin (para 0065),  and is extruded in a ratio of 10-50% polymer and 90-50% solvent such as paraffin (paras 0068-0070)
	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]). Although it was advanced by Applicant’s attorney in the interview conducted 10/08/2020 that Mizuno has examples using polymer:paraffin ratios of e.g. 1:3, a more thorough review of Mizuno reveals that it renders obvious ratios of up to 1:9. See also Yoshimaru, which teaches a similar extruded separator substrate that can 
wherein the pin puncture force is on the order of a few Newtons (para 0132)
wherein the puncture elongation tensile strength is preferably more than 80,000 kPA, similar to the instant invention (para 0133)
	While Mizuno does not explicitly teach the “ratio of a puncture elongation of the porous substrate to a puncture force of the porous substrate” in the units claimed, nor does it teach a testing method for testing said ratio, Mizuno appears to teach a separator comprising the substantially similar components, made via a substantially similar process, with similar puncture strengths as the instant invention. For example, Mizuno teaches a porous substrate thickness between 1 and 5 microns (para 0103; compare para 0011 of the instant specification in US 2019/0379022), comprising polyethylene of MW 1E4 to 1E7 (para 0054; compare instant para 0011), including examples wherein the bulk of the PE mixture comprises a molecular weight of 2.5 million and it is extruded with paraffin in a ratio of 1:3 (compare paras 0167-0169 of Mizuno with the inventive examples in instant paras 0074-0075) stretched a number of times (paras 0074-0079), coated with a binder and inorganic particle slurry, wherein the inorganic particles comprise 40-98% of the coating layer, more preferably in between 90-98% (para 0099). Mizuno is therefore interpreted to either anticipate or render obvious the claimed ratio of features, since it teaches the production of a substantially similar coated separator with a disclosed range of components substantially overlapping the ranges disclosed in the instant invention as enabling the claimed separator via substantially the same method of production. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).   
	Regarding Claim 4, Mizuno teaches:
polyvinylidene fluoride polymer as binder (para 0097)
Regarding Claim 5, Mizuno teaches:
inorganic particles comprising e.g. alumina and silica (para 0100)
	Regarding Claims 6 and 7, Mizuno teaches:
wherein the porous substrate is a polyethylene film (paras 0050-0060) with a molecular weight overlapping the instant range (para 0054)
	Regarding Claim 9, Mizuno teaches:
wherein the porosity is 30-70% (para 0131)
	Regarding Claim 10, Mizuno teaches:
an air permeability of below 300 seconds/100 cc of air (para 0131)
	Regarding Claims 11-20, Mizuno teaches:
the elements of claims 1-10, enumerated above
an electrochemical device with an anode, cathode, and the claimed separator (see examples)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2005/0037219
US 2019/0198836

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (571) 272-1398. Another resource that is available to applicants is the Patent Application Information 
/MICHAEL L DIGNAN/Examiner, Art Unit 1723